        Case 3:19-cv-00131-JWD-EWD             Document 22       07/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


 JONASER CASTANEDA and GREG
 PALIARO, on Behalf of Himself and on
 Behalf of All Others Similarly Situated,       CIVIL ACTION NO.: 3:19-00131

       Plaintiffs,                              JUDGE DEGRAVELLES

 V.                                             MAGISTRATE JUDGE WILDER-DOOMES

 EMPATH, LLC,                                   JURY TRIAL DEMANDED

       Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

To the Honorable Court, all parties herein and their respective counsel of record:

       Plaintiffs, Jonaser Castaneda and Greg Paliaro, through undersigned counsel, voluntarily

dismiss this lawsuit pursuant to Federal Rule of Civil Procedure 41(a). Such dismiss shall be with

prejudice with each side to bear its own costs and fees.

                                              Respectfully submitted:

                                              Chehardy, Sherman, Williams, Murray,
                                              Recile, Stakelum & Hayes, LLP

                                              /s/ Ryan P. Monsour
                                              __________________________________________
                                              GEORGE B. RECILE (#11414)
                                              PRESTON L. HAYES (#29898)
                                              RYAN P. MONSOUR (#33286)
                                              ZACHARY R. SMITH (#37316)
                                              ANYA M. JONES (#36923)
                                              Chehardy, Sherman, Williams, Murray, Recile,
                                              Stakelum & Hayes, L.L.P.
                                              One Galleria Boulevard, Suite 1100 Metairie,
                                              Louisiana 70001
                                              Telephone: (504) 833-5600
                                              Facsimile: (504) 613-4528
                                              Counsel for Plaintiffs
          Case 3:19-cv-00131-JWD-EWD              Document 22       07/08/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 8, 2019 the forgoing document was filed with the Court through

the Court’s CM/ECF System, and electronic notice of such filing has been sent to all counsel of

record.

                                                        /s/ Ryan P. Monsour
                                                        ____________________________________
                                                        RYAN P. MONSOUR
